DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/11/2020 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 8, filed 03/25/2021, with respect to drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant's arguments, see page 2-3 and 8, filed 03/25/2021 have been fully considered but they are not persuasive. There are specification objections that were not corrected properly.  In paragraphs [0150] and [0151] of the specification, the second motor should be labeled with reference character 146, as it is in Figure 19B.  There are a few instances of this error throughout paragraphs [0150] and [0151] that need to be addressed.
Applicant’s arguments, see pages 9-10, filed 03/25/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 102 and 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of .
Furthermore, the amendments necessitated a new rejection under 35 USC 112(b).  Please see the rejection below.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0150], lines 3, 5 and paragraph [0151], lines 2, 3, and 4: The second motor appears to be incorrectly labeled with reference character 148.  It appears the second motor was intended to be labeled with reference character 146 as in paragraph [0151], line 4 and in Figure 19B.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a load cell" in line 1, whereas a load cell was already introduced in a claim that claim 7 depends from (claim 1).  It is unclear whether 
*Note: Claims 8-14 are rejected as a result of their dependency on rejected claim 7.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima, et al. (U.S PGPub No. 2014/0222204) in view of Lammertse (U.S Patent No. 8,716,973).
Regarding claim 1, Kawashima teaches (Figure 1, element 100) A robotically-enabled teleoperated system (paragraphs [0058] and [0100]), comprising: (Figure 1, elements 101, 103, 105, and 107; Figure 5, elements 105, 150 – holding unit, e.g. robotic tool) a controller and a robotic tool capable of manipulation by the controller (paragraphs [0058]-[0059]), wherein the controller comprises: (Figure 1-3, element 110 – translation unit, e.g. handle; Figure 4, elements 132a, 132b, and 132) a handle configured for actuation by an operator to cause a corresponding manipulation of the robotic tool (paragraphs [0009], lines 1-8, [0066], and [0070]).  Kawashima does not teach the limitation of instant claim 1, that is wherein the controller comprises a gimbal comprising a plurality of joints and a load cell configured to measure a force imparted on the controller and to produce an output signal based on the measured force, the gimbal being physically coupled to the handle and configured to allow manipulation of the handle in multiple degrees of freedom, wherein a first joint of the plurality of joints of the gimbal is configured to be manipulated based on an impedance control such that manipulation of the gimbal causes a corresponding manipulation of the robotic tool; a positioning platform physically coupled to the gimbal and configured to allow manipulation of the handle in multiple degrees of freedom, wherein at least a portion of 
Lammertse teaches (Figures 3 and 4, elements 230 and 242) a haptic user interface system such as a dental surgery simulator system that includes a haptic tool interface and a haptic tool handle such as a dental drill (Column 6, lines 15-19; Column 7, lines 4-7).  Lammertse also teaches (Figure 2, elements 210, 242, and 442) that the position of the virtual drill is adjusted in response to the forces the user applies to the haptic drill handle (Column 8, lines 28-35).  Lammertse continues to explain that (Figure 2, elements 210, 401, and 442) that the virtual environment includes algorithms for determining how the virtual drill should move in response to the sum of the x, y, z forces applied by the user on the drill handle (Column 8, lines 28-35).  Lammertse also teaches (Figures 4 and 6, elements F1, F2, F3, G1, G2, G3a – Note: this appears to be Gia in the detailed description of Lammertse, 242) a gimbal comprising a plurality of joints and a load cell configured to measure a force imparted on the controller and to produce an output signal based on the measured force (Column 8, lines 41-49; Column 8, line 55 – Column 9, line 4).  Lammertse teaches (Figures 4 and 6, elements G1, G2, G3a, L15, 242) that the gimbal is physically coupled to the handle and configured to allow manipulation of the handle in multiple degrees of freedom (Column 8, line 55 - Column 9, line 10 – physically coupled by pivot joint G1).  Lammertse teaches ((Figures 4 and 6, element G1 – pivot joint, e.g. first joint)) wherein a first joint of the plurality of joints of the gimbal is configured to be manipulated based on an impedance control Impedance control: system measures displacements and then outputs forces, e.g. the user moves the handle which outputs forces on the gimbal mechanism.)  Lammertse also teaches (Figures 4 and 6, elements 242 and L15 – shared link, e.g. positioning platform) a positioning platform physically coupled to the gimbal and configured to allow manipulation of the handle in multiple degrees of freedom (Column 7, lines 27-35).  Lammertse further teaches (Figures 4 and 6, elements F1, F2, F3, L15) wherein at least a portion of the positioning platform is configured to be manipulated based on an admittance control such that manipulation of the positioning platform causes a corresponding manipulation of the robotic tool, the admittance control being based on the output signal of the load cell of the gimbal (Column 8, lines 41-49; Column 2, lines 42-44 – Admittance control: system measures forces and/or torques and outputs corresponding velocities, e.g. link portion L15 measures forces based on forces applied to the dental handle by the user and an electrical output signal is produced.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the robotically-enabled teleoperated system teachings of Kawashima with the haptic user interface teachings of Lammertse.  One of ordinary skill in the art would recognize that the system taught by Kawashima resembles the overall concept of the instant application, wherein there is a separate physical robotic tool that is capable of manipulation by a controller.  One of ordinary skill in the art would recognize that Lammertse teaches a similar teleoperated system that includes a controller that manipulates a virtual robotic dental tool, which has see Column 15, lines 45-47 of Lammertse), and so it would be obvious to one of ordinary skill in the art that features of Lammertse’s system could be integrated into the system taught by Kawashima.  One of ordinary skill in the art would also recognize a shared emphasis on gimbal mechanisms to achieve multiple degrees of freedom in both Kawashima and Lammertse.  One of ordinary skill in the art would want to implement the use of Lammertse’s load cell, which produces an output signal that directly manipulates the movement of the medical tool that interacts with a patient.  In the case of Lammertse, this is a virtual dental tool, but one of ordinary skill in the art would recognize the potential for various other medical and surgical tools.  The production of the output signal of the load cell in Lammertse’s teaching is the basis for admittance control, which is a key feature in teleoperated robotic systems.  Therefore, claim 1 is unpatentable over Kawashima, et al. and Lammertse.

Regarding claim 2, Kawashima, in view of Lammertse, renders obvious the system of claim 1, as stated hereinabove.  Kawashima teaches the limitation of instant claim 2, that is wherein (Figure 7, element 170) wherein the robotic tool is a medical instrument (Paragraph [0096], lines 15-18; paragraph [0100], lines 6-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Kawashima’s robotically-enabled teleoperated system with the combined teachings of Kawashima and Lammertse.  One of ordinary skill in the art would have recognized that 

Regarding claim 3, Kawashima, in view of Lammertse, renders obvious the system of claim 1, as stated hereinabove.  Lammertse teaches the limitation of instant claim 3, that is wherein the gimbal is coupled to the positioning platform via a rotational joint (Column 8, line 66 - Column 9, line 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Lammertse’s haptic user interface system with the combined teachings of Kawashima and Lammertse.  One of ordinary skill in the art would want the gimbal to be coupled to the positioning platform via a rotational joint in order to provide support to the gimbal and also to provide rotational degrees of freedom that would more resemble movement of a human hand for the teleoperated system.  Therefore, claim 3 is unpatentable over Kawashima, et al. and Lammertse.  

Regarding claim 4, Kawashima, in view of Lammertse, renders obvious the system of claim 1, as stated hereinabove.  Lammertse teaches the limitation of instant claim 4, that is wherein (Figures 4-6, elements L15 and 242) the gimbal allows manipulation of the handle in at least three rotational degrees of freedom (Column 7, lines 27-35; Column 8, lines 55-57).


Regarding claim 5, Kawashima, in view of Lammertse, renders obvious the system of claim 1, as stated hereinabove.  Lammertse teaches the limitation of instant claim 5, that is wherein (Figures 4-6, element L15) wherein the positioning platform allows manipulation of the handle in at least three positional degrees of freedom (Column 7, lines 45-50; Column 2, lines 15-20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Lammertse’s haptic user interface system with the combined teachings of Kawashima and Lammertse.  One of ordinary skill in the art would have wanted the positioning platform to allow manipulation of the handle in at least three positional degrees of freedom in order to resemble movement of a human hand and make the teloperated system resemble human movements.  Therefore, claim 5 is unpatentable over Kawashima, et al. and Lammertse.

Regarding claim 6, Kawashima, in view of Lammertse, renders obvious the system of claim 1, as stated hereinabove.  Kawashima teaches the limitation of instant claim 6, that is wherein the system is further comprising (Figure 5, elements 150 and 160) further comprising a robotic arm coupled to the robotic tool (paragraph [0071], lines 4-7), and wherein (Figure 7, elements 160 and 170) the robotic tool comprises at least one of a catheter, a scope, a grasper, a sealer, or a cutter (paragraph [0077], lines 1-5 – the grip unit and the forceps resemble a grasper; paragraph [0087] – the robotic tool could also include an endoscope).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Kawashima’s robotically-enabled teleoperated system with the combined teachings of Kawashima and Lammertse.  One of ordinary skill in the art would have wanted to implement a robotic arm coupled to the robotic tool as this will lead to a greater range of motion and extension for the robotic tool and teleoperated robotic system.  One of ordinary skill in the art would have wanted the robotic tool to comprise a catheter, a scope, a grasper, a sealer, or a cutter as these are common tools that could be utilized in a medical or surgical procedure.  Therefore, claim 6 is unpatentable over Kawashima, et al. and Lammertse.

Regarding claim 7, Kawashima, in view of Lammertse, renders obvious the system of claim 1, as stated hereinabove.  Lammertse teaches the limitation of instant claim 7, that is wherein the system is further comprising (Figure 4, elements F1, F2, F3, L15) a load cell positioned within the gimbal (Column 8, lines 41-49).


Regarding claim 8, Kawashima, in view of Lammertse, renders obvious the system of claim 7, as stated hereinabove.  Lammertse teaches the limitation of instant claim 8, that is wherein (Figures 4 and 6, elements F1, F2, F3, L15) the admittance control provides a perceived inertia to a second joint of the gimbal and the first joint is not affected by the output signal of the load cell (Column 8, lines 41-49; Column 2, lines 42-44 – Admittance control - system measures forces and/or torques and outputs corresponding velocities, e.g. link portion L15 measures forces based on forces applied to the dental handle by the user and an electrical output signal is produced.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Lammertse’s haptic user interface system with the combined teachings of Kawashima and Lammertse.  One of ordinary skill in the art would recognize that the perceived inertia in Lammertse’s haptic user interface system must be placed on the second joint 

Regarding claims 9-10, Kawashima, in view of Lammertse, renders obvious the system of claim 7, as stated hereinabove.  Lammertse teaches the limitation of instant claim 9, that is wherein (Figures 4 and 6, elements G1, G2, G3a, L11 – e.g. first link, L12 – e.g. second link, and L15 – e.g. third link) the gimbal comprises at least a first link, a second link, and a third link arranged distally to proximally and connected by joints (Column 8, line 55 - Column 9, line 10), and wherein (Figure 4, elements F1, F2, F3, L15) the load cell is positioned within the first link (Column 8, lines 41-49).  Lammertse also teaches the limitation of instant claim 10, that is wherein (Figures 4 and 6, elements G1, G2, G3a) wherein the joints are revolute joints (Column 8, line 55 - Column 9, line 10 – pivot joint, e.g. revolute joint).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Lammertse’s haptic user interface system with the combined teachings of Kawashima 

Regarding claim 11, Kawashima, in view of Lammertse, renders obvious the system of claim 7, as stated hereinabove.  Lammertse teaches the limitation of instant claim 11, that is wherein (Figures 4 and 6, elements G1 – e.g. first joint, G2 – e.g. second joint, G3a – e.g. third joint, L11 – e.g. first link, L12 – e.g. second link, and L15 – e.g. third link) the gimbal comprises at least the first joint, a second joint, and a third joint arranged distally to proximally and connected by links (Column 8, line 55 - Column 9, line 10), and wherein (Figures 4 and 6, elements F1, F2, F3, G2, L15) the load cell is positioned distally of the second joint (Column 8, lines 41-49).


Regarding claim 12, Kawashima, in view of Lammertse, renders obvious the system of claim 7, as stated hereinabove.  Lammertse teaches the limitation of instant claim 12, that is wherein (Figures 4 and 6, elements G1 – e.g. first joint, G2 – e.g. second joint, G3a – e.g. third joint, L11 – e.g. first link, L12 – e.g. second link, and L15 – e.g. third link) wherein the gimbal comprises at least a first link, a second link, and a third link arranged distally to proximally and connected by joints (Column 8, line 55 - Column 9, line 10), and wherein (Figures 4 and 6, elements F1, F2, F3, G2, L15) the load cell is positioned within the third link (Column 8, lines 41-49).


Regarding claim 13, Kawashima, in view of Lammertse, renders obvious the system of claim 7, as stated hereinabove.  Lammertse teaches the limitation of instant claim 13, that is wherein (Figures 4 and 6, elements G1 – first joint, G2 – second joint, G3a – third joint, L11, L12, and L13) the gimbal comprises at least the first joint, a second joint, and a third joint arranged distally to proximally and connected by links (Column 8, line 55 - Column 9, line 10), and wherein (Figures 4 and 6, elements F1, F2, F3, G3a, L15) the load cell is positioned proximally of the third joint (Column 8, lines 41-49).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of element G3a in Lammertse) and would want the load cell to be placed in this location as there is less movement at this portion of the gimbal as it is farther from the handle that is originally being moved.  Thus, there will be less interference as the load cell produces and outputs the output signal to the controller.  Therefore, claim 13 is unpatentable over Kawashima, et al. and Lammertse.  

Regarding claim 14, Kawashima, in view of Lammertse, renders obvious the system of claim 7, as stated hereinabove.  Kawashima teaches the limitation of instant claim 14, that is wherein (Figures 2 and 4, elements 129, 129a, and 130 – force sensor plate, e.g. cover) the gimbal comprises a cover attached to a distal end of the load cell configured to shield structure proximal to the load cell to thereby prevent a mechanical short between the distal end of the load cell and the shielded structure (paragraph [0067]; paragraph [0069], lines 1-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Kawashima’s robotically-enabled teleoperated system with the combined teachings of Kawashima and Lammertse.  One of ordinary skill in the art would have recognized that a load cell, such as the ones in Lammertse, could easily take the place of the force 

Regarding claim 15, Kawashima, in view of Lammertse, renders obvious the system of claim 1, as stated hereinabove.  Lammertse teaches the limitation of instant claim 15, that is wherein the system is further comprising (Figures 4-6, elements A1, A2, and A3) a motor positioned within the gimbal for controlling a joint of the gimbal (Column 7, lines 4-35 – actuator, e.g. motor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Lammertse’s haptic user interface system with the combined teachings of Kawashima and Lammertse.  One of ordinary skill in the art would have wanted motors (e.g. actuators) to help in controlling the position of each of the three independent translational degrees of freedom of the gimbal mechanism (see Column 2, lines 25-27 of Lammertse).  One of ordinary skill in the art would recognize that each of the motors (e.g. actuators) would be connected to individual links of the gimbal mechanism in order 

Regarding claim 16, Kawashima, in view of Lammertse, renders obvious the system of claim 15, as stated hereinabove.  Lammertse teaches the limitation of instant claim 16, that is wherein the motor is connected to the joint by a cable drive (Column 7, lines 27-35 – linkages, e.g. cable drive).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Lammertse’s haptic user interface system with the combined teachings of Kawashima and Lammertse.  One of ordinary skill in the art would have recognized the linkage between the motor (e.g. actuator) to be a cable drive since the linkages are made of a strong light-weight material such as aluminum or titanium, which is a typical and highly conceivable material of a drive cable.  One of ordinary skill in the art would have also wanted to implement a drive cable in order for the motors (e.g. actuators) to interact with the joints and links of the gimbal mechanism.  Therefore, claim 16 is unpatentable over Kawashima, et al. and Lammertse.

Regarding claim 17, Kawashima, in view of Lammertse, renders obvious the system of claim 16, as stated hereinabove.  Lammertse teaches the limitation of instant claim 17, that is wherein (Figures 4-6, elements A1, A2, A3 and L19) the motor is located proximally of the joint (Column 7, lines 4-26).


Regarding claims 18-20, Kawashima, in view of Lammertse, renders obvious the system of claim 1, as stated hereinabove.  Lammertse teaches the limitation of instant claim 18, that is wherein the positioning platform comprises at least one prismatic joint (Column 7, lines 4-14).  Lammertse teaches the limitation of instant claim 19, that is wherein an axis of motion of the prismatic joint is aligned with a direction of gravity (Column 7, lines 4-14).  Lammertse also teaches the limitation of instant claim 20, that is wherein (Figures 4 and 6, elements G3a and L15) the gimbal is coupled to the positioning platform by a joint, and wherein an axis of the joint is aligned with the direction of gravity (Column 8, lines 55-62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Lammertse’s haptic user interface system with the combined teachings of Kawashima and Lammertse.  One of ordinary skill in the art would have found it obvious that the e.g. link L15) could have been utilized in order to achieve the translational degrees of freedom of the gimbal mechanism.  A prismatic joint provides a linear sliding movement and so it would have been conceivable that the translational degrees of freedom of the gimbal could have been achieved via a prismatic joint.  One of ordinary skill in the art would recognize that an axis of motion of the prismatic joint would be aligned with the direction of gravity since the gimbal mechanism and system of Lammertse can move in a translational degree of freedom along the z-axis.  Lammertse’s gimbal mechanism and system can also move in a translational degree of freedom along the x-axis and y-axis.   One of ordinary skill in the art would also recognize that the gimbal mechanism of Lammertse is connected to the positioning platform (e.g. link L15) via a joint (e.g. joint G3a).  Based on the gimbal and system’s ability to achieve translational degrees of freedom along the x, y, and z axes and the orientation of the handle and system, one of ordinary skill in the art would recognize that an axis of the joint is aligned with the direction of gravity.  Therefore, claims 18-20 are unpatentable over Kawashima, et al. and Lammertse.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792